Title: From Thomas Jefferson to Ferdinand Grand, 22 July 1787
From: Jefferson, Thomas
To: Grand, Ferdinand



Sir
Paris July 22. 1787.

I am honoured with your letter of yesterday on the subject of the accounts of the United states and of Virginia. My only object in allotting to each the articles which had been paid for them respectively was to enable you to send to the commissioners of the treasury an exact state of the advances which have been made for them: otherwise those advances will appear less than they really are. Another object was to enable you to state those accounts ultimately right, no body but myself knowing for which of them the expenditures have been. With respect to the balance due to the state of Virginia, I reserve it for Houdon: and there will be no draught on it till he shall be entitled to one, which will not be till his work is further advanced. As to the United states having some time ago desired Mr. Carmichael and Mr. Dumas to cease drawing, I know of no demand which will come on their account except a bill of Mr. Barclay’s for 1200 livres, which as I knew to be on public account and for a very necessary purpose, I accepted; and the usual draughts of Mr. Short and myself: should it be inconvenient to you to advance for these, be so good as to write me a line signifying it, and they shall not be pressed.We propose to ourselves the honor of dining with you to-day, unless the incertain state of the weather should prevent it. I have the honor to be with sentiments of the most perfect esteem, Sir Your most obedient & most humble servant,

Th: Jefferson

